                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

DAVID DELL’AQUILA, on behalf of                       )
himself and all others similarly situated,            )
                                                      )
                                Plaintiffs,           )
                                                      )     No: 3:19-cv-00679
v.                                                    )     Judge William L. Campbell Jr.
                                                      )
WAYNE LAPIERRE, NATIONAL RIFLE                        )     Magistrate Judge Jefferey S. Frensley
ASSOCIATION OF AMERICA, and                           )
NRA FOUNDATION, INC.                                  )
                                                      )
                                Defendants.           )

WAYNE LAPIERRE’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                     RESPONSIVE PLEADING

          Defendant Wayne LaPierre, pursuant to Fed. R. Civ. P. 6(b)(1) and LR 6.01(a), respectfully

moves this Court for an extension of time up to and including December 16, 2019 to answer or

otherwise respond to Plaintiff’s Amended Complaint (D.E. 5). In Support of its Motion, Defendant

states as follows:

          1.     Before November 15, 2019, Plaintiff attempted to effect service of the Summons

and Complaint in this action upon Mr. LaPierre but was unsuccessful in accomplishing service.

          2.     Mr. LaPierre authorized Brewer, Attorneys & Counselors to accept service on his

behalf.

          3.     On November 14, 2019, Brewer, Attorneys & Counselors communicated to Mr.

Dell’Aquila that it was authorized to accept service on Mr. LaPierre’s behalf.

          4.     On November 15, 2019, Plaintiff sent the Summons and Amended Complaint to

Brewer, Attorneys & Counselors, and Brewer, Attorneys & Counselors accepted service on Mr.

LaPierre’s behalf, making the default response deadline December 6, 2019.




     Case 3:19-cv-00679 Document 25 Filed 11/20/19 Page 1 of 3 PageID #: 99
       5.      Undersigned counsel has recently been retained to represent Mr. LaPierre and

respectfully requests additional time to prepare and file a responsive pleading to Plaintiff’s

Amended Complaint.

       6.      On November 15, 2019, counsel for Mr. LaPierre communicated with pro se

Plaintiff, who stated that he agreed to an extension until December 16, 2019 and does not oppose

this motion.

       For these reasons, Defendant Wayne LaPierre respectfully requests that the Court grant

this Motion and grant him an extension of time up to and including December 16, 2019 to answer

or otherwise respond to Plaintiff’s Amended Complaint.


Dated: November 20, 2019
                                            By:        /s/ W. Allen McDonald
                                                   LACY, PRICE & WAGNER PC
                                                   W. Allen McDonald
                                                   249 N. Peters Rd., Suite 101
                                                   Knoxville, TN 37923
                                                   (865)-246-0800

                                                   BREWER, ATTORNEYS &
                                                   COUNSELORS
                                                   William A. Brewer (admitted pro hac vice)
                                                   750 Lexington Avenue, 14th Floor
                                                   New York, NY 10022
                                                   (212)-489-1400

                                                   ATTORNEYS FOR THE NATIONAL
                                                   RIFLE ASSOCIATION OF AMERICA AND
                                                   WAYNE LAPIERRE




                                               2

    Case 3:19-cv-00679 Document 25 Filed 11/20/19 Page 2 of 3 PageID #: 100
                                 CERTIFICATE OF SERVICE

        I do hereby certify that a copy of the foregoing was filed electronically. Notice of this
filing will be sent by operation of the Court’s electronic filing system to all parties indicated on
the Notice of Electronic Filing. Parties may access this filing through the Court’s electronic
filing system. A copy was also sent via U.S. Mail to the following:

       DAVID DELL’AQUILA
       862 BRESSLYN RD.
       NASHVILLE, TN 37205

       Date: November 20, 2019

                                                       /s/ W. Allen McDonald
                                                       W. Allen McDonald




                                                  3

    Case 3:19-cv-00679 Document 25 Filed 11/20/19 Page 3 of 3 PageID #: 101
